DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026171.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Terminal Disclaimer
Applicant’s Terminal Disclaimer (“TD”), filed April 19, 2022, has been accepted.
The rejections of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of copending Application No. 16/479,848 (reference application) under 35 U.S.C. § 101, mailed July 9, 2021, are overcome by Applicant’s TD.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1) (“Morgan ‘123”) in view of Coveney et al. (US 6,009,419).
Claim 1. A method comprising: 
analyzing each of a group of inorganic particles to generate data about physicochemical properties of each of the inorganic particles; 
generating a correlation between a reactivity index of each of the inorganic particles and the data, 
wherein the reactivity index is a measure of each of the inorganic particles' reactivity adjusted for a difference in at least one of specific gravity, bulk density, water requirement, or amount of SiO2 and CaO, 
wherein the correlation is a multi-linear regression model; and 
identifying a cement additive, based at least in part on the correlation, preparing a sample cement composition comprising the cement additive, and testing the sample cement composition to determine one or more performance characteristics.
Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  
Morgan ‘123 also discloses wherein the reactivity index is a measure of each of the inorganic particles' reactivity adjusted for a difference in at least one of specific gravity, bulk density, water requirement, or amount of SiO2 and CaO ([0047]; [0052]; [0054]; [0062]).  Morgan ‘123 further discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught by Coveney, in order to test the ability to predict cement properties, such as the thickening times of cements.
Claim 2. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein the step of analyzing comprises measuring at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 3. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
Claim 4. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein the analyzing the inorganic particles comprises analysis by one or more techniques selected from the group consisting of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 7. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the general form of:

    PNG
    media_image1.png
    28
    188
    media_image1.png
    Greyscale

where pi is a measurable physical and/or chemical property of the inorganic particles.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), wherein the overall reactivity is a measure of the particles' reactivity adjusted for a difference in at least one of density, mass concentration, specific gravity, and/or bulk density ([0047]; [0052]; [0054]; [0062]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on a generic mathematical formula.
Claim 8. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses further comprising estimating reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0049]; [0094] – [0096]).  
Claim 10. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses further comprising designing a cement composition based at least in part on the correlation and preparing a cement slurry based on the cement composition ([0009] – [0012]; [0094] – [0096]).  
Claim 11. Morgan ‘123 in view of Coveney teach The method of claim 10.  Morgan ‘123 further discloses further comprising placing the cement slurry into a subterranean formation using one or more pumps (Fig. 5; [0094] – [0096]).  
Claim 12. Morgan ‘123 discloses A system (300) comprising: an analytical instrument (310) configured to gather physicochemical data about a plurality of inorganic particles ([0054]; [0062]; [0090]); and a computer system (315) configured to accept the physicochemical data and generate a correlation between a reactivity index of each of the inorganic particles (Figs. 4-5; [0063]; [0090] – [0091]), wherein the reactivity index is a measure of each of the inorganic particles' reactivity adjusted for a difference in at least one of specific gravity, bulk density, water requirement, or amount of SiO2 and CaO ([0047]; [0052]; [0054]; [0062])…, and output a cement composition comprising the cement additive ([0094] – [0096]).  
Regarding the limitation: wherein the correlation is a multi-linear regression model, wherein the computer system is configured to accept a and a user input comprising one or more cement performance characteristics, and wherein the computer system is configured to identify a cement additive, based at least in part on the correlation and the one or more cement performance characteristics, Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  Morgan ‘123 further discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught by Coveney, in order to test the ability to predict cement properties, such as the thickening times of cements.
Claim 13. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the analytical instrument is configured to measure at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 14. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
Claim 15. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the analytical instrument is configured to perform one or more of functions selected from the group consisting of microscopy, spectroscopy, x- ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing , rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 16. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the computer system is further configured to estimate a reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0054]; [0090] – [0091]).  
Claim 17. Morgan ‘123 discloses A non-transitory computer readable medium having data stored therein representing software executable by a computer, the software including instructions comprising: instructions to accept physicochemical data for one or more inorganic particles; instructions to calculate a reactivity index for the one or more inorganic particles (Figs. 4-5; [0042]; [0054]; [0063]; [0090] – [0091]); wherein the reactivity index is a measure of each of the inorganic particles' reactivity adjusted for a difference in at least one of specific gravity, bulk density, water requirement, or amount of SiO2 and CaO ([0047]; [0052]; [0054]; [0062]); and instructions to calculate a correlation between the physicochemical data and the reactivity index for at least one of the one or more inorganic particles ([0054]; [0090] – [0091])..., and output a cement composition comprising the cement additive ([0094] – [0096]).  
Regarding the limitation: wherein the correlation is a multi- linear regression model; instructions to accept a user input comprising one or more cement performance characteristics; instructions to identify a cement additive, based at least in part on the correlation and the one or more cement performance characteristics, Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  Morgan ‘123 further discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught by Coveney, in order to test the ability to predict cement properties, such as the thickening times of cements.
Claim 18. Morgan ‘123 in view of Coveney teach The non-transitory computer readable medium of claim 17.  Morgan ‘123 further discloses wherein the instructions to calculate a correlation comprise instructions to perform a regression analysis (Figs. 1-2; [0054]).  
Claim 19. Morgan ‘123 in view of Coveney teach The non-transitory computer readable medium of claim 17.  Morgan ‘123 further discloses wherein the instructions further comprise: instructions to accept a performance characteristic: and instructions to generate a cement composition based at least in part on the correlation and the performance characteristic ([0053]; [0054]; [0090] – [0091]).  
Claim 20. Morgan ‘123 in view of Coveney teach The non-transitory computer readable medium of claim 19.  Morgan ‘123 further discloses wherein the performance characteristic is compressive strength ([0042]; [0053]; [0054]; [0062]).
Claim 21. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the general form of:

    PNG
    media_image2.png
    30
    165
    media_image2.png
    Greyscale

where ai is a constant and pi is a measurable physical property selected from the group consisting of specific gravity, bulk density, water requirement, particle size, particle size distribution, hausner ratio, particle shape parameters, aspect ratio of the particle, specific surface area, solubility in an alkaline media, silica concentration, calcium oxide concentration, alumina concentration, iron oxide concentration, manganese oxide concentration, zinc oxide concentration, amorphous phase silica concentration, and combinations thereof.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), 
wherein the overall reactivity is a measure of the particles' reactivity adjusted for a difference in at least one of density, mass concentration, specific gravity, and/or bulk density ([0047]; [0052]; [0054]; [0062]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on a generic mathematical formula as instantly claimed.
Claim 22. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the following form: 

    PNG
    media_image3.png
    14
    332
    media_image3.png
    Greyscale

where a, b, c, d, e, and f are constants, SG is specific gravity, BD is bulk density, WR is water requirement, Si is a mass percentage of SiO2 and Ca is the mass percentage of CaO.  However, Morgan ‘123 does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), wherein the cementitious reactive index is defined by at least density of the slurry (Equation [1]), and the physicochemical index is defined by at least specific gravity of the cementitious component, the mass concentration of silica oxide, and the mass concentration of silica oxide calcium oxide (Equation [2]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on the mathematical formula as instantly claimed, which takes into account the same dependent variables as instantly claimed.
Claim 23. Morgan ‘123 in view of Coveney teach The method of claim 22.  Morgan ‘123 does not disclose wherein a is approximately 2.527, wherein b is approximately -1.582, wherein c is approximately - 0.01553, wherein d is approximately = 0.06003, and wherein f is approximately 0.07112.  However, the claimed invention merely specifies constant variables, which are numbers that are an assigned value such that the formula programs for its intended purpose.  Morgan discloses calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), wherein the cementitious reactive index is defined by at least density of the slurry (Equation [1]), and the physicochemical index is defined by at least specific gravity of the cementitious component, the mass concentration of silica oxide, and the mass concentration of silica oxide calcium oxide (Equation [2]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on the mathematical formula as instantly claimed, which takes into account the same dependent variables as instantly claimed.

Response to Arguments
Applicant’s arguments, filed April 19, 2022, have been fully considered; the arguments are directed to the newly amended claim language, which has been addressed by this Office action’s rejection(s) and rationale(s), above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674